Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Regarding 8, this claim recites a “A computer program product residing on a computer readable storage medium” comprising instructions that perform various functions. There is no structural component associated with the computer product, and applicant’s disclosure [77, 78] states that a computer readable storage medium may include propagation medium, Therefore the computer product can include transitory media. Therefore claim 8 is directed to non-statutory subject matter.
	Claims 7-14 merely recite additional functions performed by the instructions.  Accordingly, claims 7-14 fail to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 recite “the encoder output”. It is unclear whether the “the encoder output” refers to vector representations generated by encoding or encoder output over which attention distribution is produced, rendering the claims indefinite. 
For examination purposes the examiner has interpreted “the encoder output” to be encoder output over which attention distribution is produced.
Examiner further notes that there is a lack of linking between the producing and inputting steps and the encoding, predicting and querying steps.
	Claims 2-6, 9-13, 16-19 recite “the text macro”. It is unclear as to which text macro “the text macro” refers to, since the independent claims have multiple text macros, rendering the claims indefinite. For examination purposes the examiner has interpreted “the text macro” to be “a text macro”.
	Claims 3, 10 and 17, recite “preceding words in the report”, without specifying what the words precede, rendering the claims indefinite. For examination purposes the examiner has interpreted “preceding words in the report” to be “words preceding the location in the report”.
Claims 4, 11 and 18 recite “the encoder”. There is lack of antecedent basis for this limitation in these claims, rendering the claims indefinite. For examination purposes the examiner has interpreted “the encoder” to be “an encoder”.
Claim(s) 2-7, 9-14, 16-20 do not contain claim limitations that cure the indefiniteness of independent claim(s) 1, 8, 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20190347269 A1), in view of Soble (US 20090187407 A1).

Regarding claim 1, Xu teaches a computer-implemented method comprising: encoding, by a computing device, ….text content ….into vector representations, …wherein the text content includes a transcript…(Xu [84, 38, 48, 49] transcript it encoded into vector representations); 
Xu [48, 49] vector representations are used to determine word by word representation and report); 
querying an attention mechanism based upon, at least in part, a decoder state; producing an attention distribution over an encoder output; producing an interpolation of the encoder output based upon, at least in part, the attention distribution  (Xu [49, 50] vectors are classified with using attention mechanism to determine attention distribution, and then interpolated into labelled meaningful strings); and 
inputting the interpolation of the encoder output into a decoder for report modeling that includes … content and content location… (Xu [62-64] labelled strings are used to generated a structured report with content and content locations).

Xu does not specifically teach wherein the text content includes text macros, and report modeling that includes text macro location.
However Soble teaches wherein the text content includes text macros, and report modeling that includes text macro location (Soble [12, 47, 120, 131, 150] text content including transcript and macros may be used to generate a report model using encoder-decoder mechanism, report model includes location information for text macro, macros allow users to use placeholders in transcripts that may later be filed in with meaningful information in a report).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Soble of wherein the text content includes text macros, and report modeling that includes text macro location, into the invention suggested by Xu; since both inventions are directed towards generate a report model including content locations using encoder-decoder mechanism from a transcript, and incorporating the teaching of Soble into the invention suggested by Xu would provide the added advantage of allowing users to use macros as placeholders in transcripts that may later be filed Soble [12, 47, 120, 131, 150]).

Regarding claim 2, Xu and Soble teach the invention as claimed in claim 1 above. Xu does not specifically teach augmenting a decoder output with a sentinel token, wherein the sentinel token indicates the text macro is to be inserted at the location in the report.
However Soble teaches augmenting a decoder output with a sentinel token, wherein the sentinel token indicates the text macro is to be inserted at the location in the report (Soble [127] token may be used to signify macro, while a determination is made as to which macro should be used).

Regarding claim 3, Xu and Soble teach the invention as claimed in claim 2 above. Xu does not specifically teach producing a probability for the text macro to be inserted at the location in the report based upon, at least in part, the transcript, the text macro, and preceding words in the report.
However Soble teaches producing a probability for the text macro to be inserted at the location in the report based upon, at least in part, the transcript, the text macro, and preceding words in the report (Soble [127] for user utterance, it is determined which macro is likely indicated- based on context of the utterance (including surrounding words and text of the utterance).

Regarding claim 4, Xu and Soble teach the invention as claimed in claim 3 above. Xu does not specifically teach wherein the probability for the text macro to be inserted at the location in the report is further based upon, at least in representation of the text macro.
However Soble teaches wherein the probability for the text macro to be inserted at the location in the report is further based upon, at least in representation of the text macro (Soble 

Regarding claim 7, Xu and Soble teach the invention as claimed in claim 4 above. Xu does not specifically teach wherein any of the text macros is deleted from the report using a shortcut without requiring individual deletion of each character in content of the text macros
However Soble teaches wherein any of the text macros is deleted from the report using a shortcut without requiring individual deletion of each character in content of the text macros (Soble [149] user may use voice commands to delete sentences or sections).

Claim 8, is for a product storing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. Xu further teaches a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations (Xu [84]).

Claims 9-11, 14, are dependent on claim 8 above, are for a product storing instructions similar in scope to the instructions performed by the method of claims 2-4, 7 respectively, and are rejected under the same rationale.

Claim 15 is for a system performing instructions similar in scope to the instructions performed by the method of claim 1, and is rejected under the same rationale. **** further teaches computing system including one or more processors and one or more memories configured to perform operations comprising (Xu [84]

Claims 16-18, 20, are dependent on claim 15 above, are for a system performing instructions similar in scope to the instructions performed by the method of claims 2-4, 7 respectively, and are rejected under the same rationale.

Claims 5, 6, 12, 13, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20190347269 A1) in view of Soble (US 20090187407 A1), and further in view of Grassi (US 20120159378 A1).

Regarding claim 5, Xu and Soble teach the invention as claimed in claim 4 above. Xu does not specifically teach wherein the text macro for the report is displayed differently from non-text macro.
However Grassi teaches wherein the text macro for the report is displayed differently from non-text macro (Grassi [43] placeholders are visually distinguished from content).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Grassi of wherein the text macro for the report is displayed differently from non-text macro, into the invention suggested by Xu and Soble; since both inventions are directed towards using placeholders within a report, and incorporating the teaching of Grassi into the invention suggested by Xu and Soble would provide the added advantage of allowing placeholders to be easily identified by visually distinguishing them from content within a report, and the combination would perform with a reasonable expectation of success (Grassi [43]).

Regarding claim 6, Xu and Soble teach the invention as claimed in claim 4 above. Xu does not specifically teach wherein attributes of the text macro for the report are displayed differently from non-text macro.
Grassi teaches wherein attributes of the text macro for the report are displayed differently from non-text macro (Grassi [43] placeholders are visually distinguished from content).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Grassi of wherein attributes of the text macro for the report are displayed differently from non-text macro, into the invention suggested by Xu and Soble; since both inventions are directed towards using placeholders within a report, and incorporating the teaching of Grassi into the invention suggested by Xu and Soble would provide the added advantage of allowing placeholders to be easily identified by visually distinguishing them from content within a report, and the combination would perform with a reasonable expectation of success (Grassi [43]).

Claims 12, 13, are dependent on claim 8 above, are for a product storing instructions similar in scope to the instructions performed by the method of claims 5, 6, respectively, and are rejected under the same rationale.

Claim 19 is dependent on claim 15 above, is for a system performing instructions similar in scope to the instructions performed by a combination of the method of claims 5 and 6, and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178